HANFORD, District Judge.
I consider that the referee has made a correct decision as to the facts and law with respect to the neglect of the bankrupt to return a true schedule of his property, and the effect of that neglect upon his right to a discharge from obligation to his creditors. During the pendency of these proceedings the bankrupt has filed an affidavit in which he claims that the omission was unintentional, being made under advice of counsel to the effect that the conveyance of his San Francisco property which he made to a trustee, completely devested him of all his interest in the properly. If he acted upon such advice, it does not free him from the legal consequences of making an untrue representation to the court with respect to his property. To further show his good faith, the bankrupt also deposited in court a quitclaim deed to the property referred to to the trustee for the benefit of his creditors. It will be for the trustee and the creditors to decide whether they will accept this deed. Under the circumstances shown by the evidence, I consider that it will be proper for the trustee to commence legal proceedings in the state of California to have the trust deed set aside, provided the creditors furnish sufficient money to meet expenses of such litigation.